DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication JP 2000-326527 in view of Zheng et al. (US 2016/0016124 A1).
	
	With regard to claim 1, JP ‘527 discloses an internal pressure adjustment member to be attached to an outer surface of a housing (outer surface of cap 12 of case 1) comprising a filter portion (13) including a mesh-like (see paragraph [0017] of the English language machine translation provided by 
	JP ‘527 does not disclose the thickness or the density of the filter portion.
	JP ‘527 discloses the first and second PTFE membranes have a thickness of 5-500 µm or 20-300 µm (see paragraph [0016] of the English language machine translation), but does not mention the thickness of the mesh-like support layer.
	Zheng et al. discloses a mesh-like support layer for fluoropolymer membranes having a thickness of about 1-100 µm or 1-50 µm at the abstract and paragraph [0036].
	It would have been obvious to one of ordinary skill in the art to incorporate the thickness of the mesh-like support layer of Zheng et al. into the mesh-like support layer of JP ‘527 to provide a mesh-like support layer that provides suitable mechanical support, as suggested by Zheng et al. at paragraph [0036]. Furthermore, using a mesh-like support layer with a minimal thickness such as that taught by Zheng et al. would reduce the profile of the filter portion and decrease the likelihood of it being damaged or removed by contact with an external object.
	JP ‘527 teaches the PTFE membranes having average porosities of 75% and 93% at Examples 1 and 2. Together with the open nature of mesh-like supports, one of ordinary skill in the art would recognize that the filter has, or could have, a porosity of less than 0.60 g/cm3. For instance, a 75% porous (i.e. 25% solid) PTFE membrane has a density of 0.25*2.2 g/cm3 = 0.55 g/cm3. Similarly, a 93% porous 3. A polypropylene mesh (as taught by Zheng et al.) with an open portion of e.g. 40 percent has a density of 0.6*0.93 g/cm3 =  0.56 g/cm3. 
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 3, JP ‘527 discloses the filter portion having a Gurley air permeability of 60 sec/100 mL or less at paragraph [0022] of English language machine translation.
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication JP 2000-326527 in view of Zheng et al. (US 2016/0016124 A1), and further in view of Meindl (US 2009/0049988 A1).
	JP ‘527 does not mention the water entry pressure of the first porous PTFE membrane.
	Meindl teaches a similar internal pressure adjustment member (vent) having a water entry pressure of at least 0.1 bar (10 kPa) or at least 1 bar (100 kPa) at Fig. 1, the abstract, and paragraphs [0001] and [0048].
	It would have been obvious to one of ordinary skill in the art to incorporate the water entry pressure of Meindl into the first porous PTFE membrane of JP ‘527 to prevent water from entering the first porous PTFE membrane or the filter portion, as suggested by Meindl at paragraph [0048].
	 The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

6.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication JP 2000-326527 in view of Zheng et al. (US 2016/0016124 A1), and further in view of Maruoka et al. (US 2015/0082984 A1.

	With regard to claims 4 and 5, JP ‘527 does not expressly disclose the adhesive portion being formed on a peripheral portion of the one surface.
	Maruoka et al. discloses a similar internal pressure adjustment member (vent) having an adhesive portion (1) formed on a peripheral portion of one surface, wherein the adhesive portion is a double-faced (double-sided) adhesive tape) at Figs. 1-3, the abstract, and paragraphs [0001]-[0004] and [0045]-[0046].
	It would have been obvious to one of ordinary skill in the art to incorporate the peripherally located double-sided tape adhesive portion of Maruoka et al. into the filter portion of JP ‘527 to prevent entry of water and dust while maintaining ventilation through the vent hole, as suggested by Maruoka et al. at paragraph [0046].

	With regard to claims 6 and 7, JP ‘527 does not the internal pressure adjustment member being attached to an electrical component for transport equipment.
	Maruoka et al. discloses providing an internal pressure adjustment member (vent) for an electrical component for transport equipment (automobile), wherein the electrical component is a lamp (headlamps, rear lamps, fog lamps or turn lamps) at Figs. 1-3, the abstract, and paragraphs [0001]-[0004] and [0045]-[0046].
	It would have been obvious to one of ordinary skill in the art to attach the internal pressure adjustment member of JP ‘527 as modified by Zheng et al. to a lamp of transport equipment since venting of such housing is known to be required in the art, as taught by Maruoka et al. at paragraph [0002].

	Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 7, 2022